DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.

Claims 2-3, 9-11, 13, 14, 19, and 22-26 are currently under examination.

Claim Objections
Claim 23 is objected to because of the following informalities:  the term “Korea gim” in line 5 is misspelled.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  the term “thios” in line 7 appears to be a misspelling.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  the terms “Soy Lecithin”, “Pancreatic Enzymes” in line 8 and “Phosphatidylcholine” in line 11 should be in lower case, not capitalized.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  the semi-colon after the term “soy bean” in line 6 and “Enzymes” in line 8 is not consistent with the punctuation in the rest of the claim, which appears to be commas between terms.  The phrase, “vitamin B2, B6, B16” is missing the –and--between “B6, B16” in line 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9-11, 13, 14, 19, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the mixture of the at least one" in lines 6-7.  The claims recite a mixture of enriched plant extracts, not a mixture of individual extracts.  The mixture that is recited initially is a mixture of extracts that comprise each ingredient but is not limited to the individual extracts in combination with themselves to form the mixture, thus the recitation that is directed to a specific combination of extracts is not previously recited.  There is insufficient antecedent basis for this limitation in the claim.
The metes and bounds of claim 10 are rendered uncertain by the phrase “the at least one Myristica” because the claims recite at least one extract of Myristica but not at least one Myristica itself.  It is not clear if Applicant is claiming the Myristica plant or the extract itself is from this plant.  The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claim 13 are rendered uncertain by the phrase “the at least one Astragalus” because the claims recite at least one extract of Astragalus but not at least one Astragalus itself.  It is not clear if Applicant is claiming the Astragalus plant or the extract itself is from this plant.  The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
 The metes and bounds of claim 19 are rendered uncertain by the phrase “the at least one Schizandra extract comprises Schisandra chinensis” because the claims recite at least one extract of Schizandra but not at least one Schizandra itself.  It is not clear if Applicant is claiming the Schizandra plant or the extract itself is from this plant.  Also, the spelling is different between the term “Schizandra” and species “Schisandra”, which further confuses things. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
Claim 22 recites the limitation "the at least one plant extract" in lines 1-2.  The claims recite a multiple plant extracts, not just from one plant in an alternative (one or more) but also from multiple plants with multiple alternatives.  The extracts claimed in the independent claim from which claim 22 depends recite multiple extracts and not limited to at least one plant extract, the only recitation of “plant extracts” is a mixture (See e.g. claim 2, line 2) and there is no previous recitation of “at least one plant extract”.  Thus, it is not clear what extract this claim is referring to.  There is insufficient antecedent basis for this limitation in the claim.
The metes and bounds of claim 23 are rendered uncertain by the phrase “the liver protectants” because the claims recite “one or more liver protectants”, and not just the plural form.  It is not clear if Applicant is claiming that only the plural liver protectants are from the group or if Applicant is intending the singular liver protectant from that grouping.  The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claim 24 are rendered uncertain by the phrase “extracted from the group consisting of” because it is not clear if Applicant is claiming the extract is from these plant parts or is extracted from a group of these plant parts. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
Claim 24 recites the limitation "the pharmaceutical or nutraceutical formulation" in line 3.  There is no recitation of “pharmaceutical or nutraceutical formulation” only a carrier, diluent or excipient.  There is insufficient antecedent basis for this limitation in the claim.
The metes and bounds of claim 24 are rendered uncertain by the phrase “active ingredients of the extract mixture” because it is not clear if Applicant is claiming the extracts themselves are the actives or if the compounds that the extracts contain are the actives. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
Claim 26 recites the limitation "the human or animal" in line 2.  There is no recitation of administration to a human or animal previously. Further, the claim construction is unclear.  Is Applicant intending to claim that the composition is administered to a human or animal in this amount or that the composition’s dosage is in relation to the body weight of the human or animal.  There is insufficient antecedent basis for this limitation in the claim.  The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-3, 9-11, 13, 14, 19, and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 2 is directed toward a composition for treatment of and maintaining the health of the liver, comprising a mixture of enriched plant extracts, wherein the enriched plant extracts comprise at least one enriched Myristica extract enriched for one or more lignans, at least one enriched Astragalus extract enriched for one or more polysaccharides and triterpenoids, and an at least one enriched Schizandra extract enriched for one or more lignans and organic acids, wherein the mixture of the at least one Myristica extract, the at least one Astragalus extract and the at least one Schizandra extract is blended in a ratio of 4:16:5, and wherein the one or more organic acids comprises malic acid, citric acid, shikimic acid or a combination thereof.  Claim 3 is drawn to the composition for treatment of and maintaining the health of the liver of claim 2, wherein the one or more lignans comprise phenylpropanoids, dimers, polymers or a combination thereof.  Claim 9 is drawn to the composition of claim 2, wherein the at least one Myristica extract comprises 0.01 % to 99.9% phenylpropanoids or lignan dimers and polymers.  Claim 10 is drawn to the composition of claim 2, wherein the at least one Myristica comprises Myristica fragrans.  Claim 11 is drawn to the composition of claim 2, comprising at least one Myristica extract enriched for one or more phenylpropanoids and lignans, wherein the at least one extract is extracted from Myristica plants with water, ethanol, methanol, alcohol and water mixed solvents.  Claim 13 is drawn to the composition of claim 2, wherein the at least one Astragalus extract comprises Astragalus membranaceus.  Claim 14 is drawn to the composition of claim 2, wherein the at least one Astragalus extract comprises 0.01 % to 100% of polysaccharides and 0.01 % to 100% triterpenoids.  Claim 19 is drawn to the composition of claim 2, wherein the at least one Schizandra extract comprises or is selected from, Schisandra chinensis.  Claim 22 is drawn to the composition of claim 2, wherein the at least one plant extract is extracted from the group comprising stems, stem barks, trunks, trunk barks, twigs, tubers, roots, root barks, young shoots, seeds, rhizomes, flowers, fruits, seeds, and other reproductive organs, leaves and other aerial parts.  Claim 23 is drawn to the composition of claim 2, wherein the composition additionally comprises one or more known liver protectants wherein the liver protectants is selected from the group consisting of plant powder or plant extract of milk thistle, Aloe, Artemisia curcuma, bupleurum, licorice, salvia, morus, hovenia, agrimony, cudrania, lyceum, citrus, prunus, yellow mume, Korea gim, dandelion, vitis, grape seed, rubus, camellia, green tea, krill oil, yeast, soy bean; isolated and enriched silymarins, EGCG, catechins, flavonoids, phospholipids, thios, pycnogenols, gelatins, Soy Lecithin, Pancreatic Enzymes; N-acetyl-cysteine, taurine, riboflavin, niacin, pyridoxine, folic acid, carotenes, vitamin A, vitamin B2, B6, B16, vitamin C, vitamin E, glutathione, branched-chain amino acids, selenium, copper, zinc, manganese, coenzyme Q10, L-arginine, L-glutamine, and Phosphatidylcholine. Claim 24 is drawn to the composition of claim 2, wherein the composition further comprises a pharmaceutically or nutraceutically acceptable carrier, diluent, or excipient, wherein the pharmaceutical or nutraceutical formulation comprises from about 0.5 weight percent (wt %) to about 90 weight percent of active ingredients of the extract mixture.  Claim 25 is drawn to the composition of claim 24, wherein the composition is formulated as a powder, granule, liquid, tincture, or ready to drink shot.  Claim 26 is drawn to the composition of claim 2, wherein the composition is administered at a dose of 0.01 to 500 mg/kg of body weight of the human or animal.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a natural product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites a product of nature.  In this case, applicant’s claims recite extracts of Myristica, Astraqalus and Schizandra, which are all naturally occurring plants as known in the art.  The compounds that the plant extracts are enriched in are all naturally occurring and found in the plants.  Licorice is also a naturally occurring plant known in the art, as are plant powder or plant extract of milk thistle, Aloe, Artemisia curcuma, bupleurum, salvia, morus, hovenia, agrimony, cudrania, lyceum, citrus, prunus, yellow mume, Korea gim, dandelion, vitis, grape seed, rubus, camellia, green tea, krill oil, yeast, soy bean; isolated and enriched silymarins, EGCG, catechins, flavonoids, phospholipids, thios, pycnogenols, gelatins, Soy Lecithin, Pancreatic Enzymes; N-acetyl-cysteine, taurine, riboflavin, niacin, pyridoxine, folic acid, carotenes, vitamin A, vitamin B2, B6, B16, vitamin C, vitamin E, glutathione, branched-chain amino acids, selenium, copper, zinc, manganese, coenzyme Q10, L-arginine, L-glutamine, Phosphatidylcholine.  Thus, the claims do recite products of nature (extracts of Myristica, Astraqalus and Schizandra in claim 2 and plant powder or plant extract of milk thistle, Aloe, Artemisia curcuma, bupleurum, licorice, salvia, morus, hovenia, agrimony, cudrania, lyceum, citrus, prunus, yellow mume, Korea gim, dandelion, vitis, grape seed, rubus, camellia, green tea, krill oil, yeast, soy bean; isolated and enriched silymarins, EGCG, catechins, flavonoids, phospholipids, thios, pycnogenols, gelatins, Soy Lecithin, Pancreatic Enzymes; N-acetyl-cysteine, taurine, riboflavin, niacin, pyridoxine, folic acid, carotenes, vitamin A, vitamin B2, B6, B16, vitamin C, vitamin E, glutathione, branched-chain amino acids, selenium, copper, zinc, manganese, coenzyme Q10, L-arginine, L-glutamine and Phosphatidylcholine in claim 23).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.  MPEP section 2106.04 (c-I-B) states “the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart…”.  
In this case, extraction of Myristica, Astraqalus and Schizandra only concentrates and portions the naturally occurring compounds in the Myristica, Astraqalus and Schizandra which are soluble or insoluble in the particular solvent.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, while a solvent extract itself may not be found in the nature, the compounds which are present in the Myristica, Astraqalus and Schizandra and soluble in the selected solvent are found in nature.  The creation of a solvent extract only partitions and concentrates the molecules that are naturally in the Myristica, Astraqalus and Schizandra.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, while extraction of the compounds with the selected solvent would separate a portion of the Myristica, Astraqalus and Schizandra away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the Myristica, Astraqalus and Schizandra; i.e., the compound is not inventive or “man-made.” Thus, each of the extracts in turn is a mixture of the naturally occurring compounds found in the Myristica, Astraqalus and Schizandra.  Thus, the claims are drawn to mixtures of naturally occurring products.  Further, plant powder or plant extract of milk thistle, Aloe, Artemisia curcuma, bupleurum, licorice, salvia, morus, hovenia, agrimony, cudrania, lyceum, citrus, prunus, yellow mume, Korea gim, dandelion, vitis, grape seed, rubus, camellia, green tea, krill oil, yeast, soy bean; isolated and enriched silymarins, EGCG, catechins, flavonoids, phospholipids, thios, pycnogenols, gelatins, Soy Lecithin, Pancreatic Enzymes; N-acetyl-cysteine, taurine, riboflavin, niacin, pyridoxine, folic acid, carotenes, vitamin A, vitamin B2, B6, B16, vitamin C, vitamin E, glutathione, branched-chain amino acids, selenium, copper, zinc, manganese, coenzyme Q10, L-arginine, L-glutamine, and Phosphatidylcholine are found in nature as part of plants and animals.
There is no indication that mixing the specified Myristica, Astraqalus and Schizandra extracts together with the plant powder or plant extract of milk thistle, Aloe, Artemisia curcuma, bupleurum, licorice, salvia, morus, hovenia, agrimony, cudrania, lyceum, citrus, prunus, yellow mume, Korea gim, dandelion, vitis, grape seed, rubus, camellia, green tea, krill oil, yeast, soy bean; isolated and enriched silymarins, EGCG, catechins, flavonoids, phospholipids, thios, pycnogenols, gelatins, Soy Lecithin, Pancreatic Enzymes; N-acetyl-cysteine, taurine, riboflavin, niacin, pyridoxine, folic acid, carotenes, vitamin A, vitamin B2, B6, B16, vitamin C, vitamin E, glutathione, branched-chain amino acids, selenium, copper, zinc, manganese, coenzyme Q10, L-arginine, L-glutamine, and Phosphatidylcholine as commensurate in scope with the stated claims changes the structure, function, or other properties of the extracts in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each extract is a mixture of the naturally occurring compounds that are present in the extract.  Because, as discussed above, each Myristica, Astraqalus and Schizandra extract is only a mixture of the naturally occurring compounds found in the Myristica, Astraqalus and Schizandra plants and the plant powder or plant extract of milk thistle, Aloe, Artemisia curcuma, bupleurum, licorice, salvia, morus, hovenia, agrimony, cudrania, lyceum, citrus, prunus, yellow mume, Korea gim, dandelion, vitis, grape seed, rubus, camellia, green tea, krill oil, yeast, soy bean; isolated and enriched silymarins, EGCG, catechins, flavonoids, phospholipids, thios, pycnogenols, gelatins, Soy Lecithin, Pancreatic Enzymes; N-acetyl-cysteine, taurine, riboflavin, niacin, pyridoxine, folic acid, carotenes, vitamin A, vitamin B2, B6, B16, vitamin C, vitamin E, glutathione, branched-chain amino acids, selenium, copper, zinc, manganese, coenzyme Q10, L-arginine, L-glutamine, and Phosphatidylcholine are naturally occurring, each extract composition appears to maintain its naturally occurring structure and properties and is merely present in the combination.  In addition, there is nothing to show that mixing the ingredients in the particular concentrations produces any sort of marked distinction.  A change in the ratio or amount of compounds to create an "extract” from the plant does not transform the claims into an exemption of the “judicial exception” because amounts/ratios/percentages do not set forth a “markedly different” structure as compared to the naturally-occurring product (see; e.g., Diamond v. Chakrabarty, 447 U.S. 303 (1980)).   Extraction of plants only concentrates and portions the naturally occurring compounds in the plants which are soluble or insoluble in the particular solvent.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, each of the extracts in turn is a mixture of the naturally occurring compounds found in the particular plants including the claims directed to the extracts which are “enriched” for specific compounds from each plant type.  Combining the extracts from the individual plants leads to a combination of the naturally occurring compounds from each of the plants.  Thus, the claims are drawn to mixtures of naturally occurring products.  Claims 27 and 28 state that the ingredients are formulated as a powder, granule, liquid, tincture, sachet, or “shot”.  These formulation can be formed by either drying the natural products, placing the materials in a water permeable bag, or by mixing the naturally occurring ingredients with naturally occurring carriers such as water and are not considered to lend a structural distinction to these particular formulations.  Therefore, the claims are drawn to judicial exceptions.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to composition with no additional ingredients in addition to the natural products. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of extracts.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  Mixing specific compounds does not amount to significantly more than a combination of judicial exception because combining plant extracts for treating diarrhea is well understood, routine and conventional.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Claim 25 also encompass a tablet, hard capsule, soft gel capsule, sache and lozenge.  Claim 25 would overcome this rejection if the claims were limited to these formulations.  This is because a tablet, hard capsule, soft gel capsule, sache and lozenge have a markedly distinct structure from the naturally occurring ingredients.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 9-11, 13-14, 19, 22-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (N*).
	Sun teaches a composition comprising Schisandra chinensis in an amount of 10-30 parts, 10-30 parts of Astragalus membranaceus radix (which reads on root of Astragalus), and Myristica fragrans in an amount of 5-20 parts by weight (See abstract) (which encompass the ratios and amounts of each extract claimed) and further comprises licorice. Sun further teaches that the plant parts are extracted with water as a decoction (See page 5 after Example 5).  Sun further teaches that the application is one dose a day and the decoction is taken with water as a juice in an amount of 400 ml (See page 6)(which reads on liquid and reads on pharmaceutically acceptable carrier/diluent).
Although Sun does not teach that the extracts have the instantly claimed compounds in the amounts claimed or that the extracts are enriched, the claimed compounds and properties are inherent to the preparation taught by Sun because the extracts taught by Sun are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the extracts taught by Sun inherently contain the instantly claimed compounds.  
	The reference anticipates the instantly claimed invention.

Claim(s) 2-3, 9-11, 13, 14, 19, 22-23 and 25 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104353043A (O*, referred to herein as ‘043).
	‘043 teaches a composition comprising Schisandra chinensis, wherein the Schisandra can be Schisandra roots (See page 9, “Schisandra”), in an amount of 10-20 parts, 10-20 parts of Astragalus membranaceus, and Myristica fragrans in an amount of 10-20 parts by weight (See abstract) (which encompass the ratios and amounts of each extract claimed). ‘043 further teaches that the plant parts are extracted with ethanol (See Examples).  ‘043 further teaches that the composition may be: a sugar-coated tablet, a film-coated tablet, an enteric-coated tablet, a hard capsule, a soft capsule, an oral solution, a buccal agent, granules, preparations, pills, powders, granules, solutions or injections; the topical pharmaceutical dosage form may be: a patch (See pages 5-6).  ’043 further teaches that the composition contains smoked plum (which reads on Prunus and claim 23).
Although ‘043 does not teach that the extracts have the instantly claimed compounds in the amounts claimed or that the extracts are enriched, the claimed compounds and properties are inherent to the preparation taught by ‘043 because the extracts taught by ‘043 are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the extracts taught by ‘043 inherently contain the instantly claimed compounds.  
	The reference anticipates the instantly claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 9-11, 13, 14, 19, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (N*).
The teachings of Sun are set forth above and applied as before.
Sun does not teach 0.5 to about 90 wt percent active ingredients of the extract mixture or the amount claimed dosage form.
It would have been obvious to one of ordinary skill in the art to prepare a composition for treating diarrhea comprising Schisandra chinensis, Astragalus membranaceus root, Myristica fragrans and licorice and using Schisandra roots as the Schisandra, and to modify the amount of the active ingredients and dosage.  A person of ordinary skill in the art would have understood to include in a composition for treating diarrhea Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans and licorice.  The amount of Schisandra chinensis, Astragalus membranaceus, Myristica fragrans within the composition encompasses the amount range by weight instantly claimed.  A person of ordinary skill in the art would have understood to combine Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans, and licorice to treat diarrhea, since these ingredients are well known in the art to be effective for treating diarrhea. The skilled artisan would have understood to include and adjust the amount of Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans, and licorice within a carrier to provide a safe and effective dosage for treatment of diarrhea with expectation of success.  A person of ordinary skill in the art would have understood to use Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans and licorice and administer this extract formulation in the form of a juice mixed with water and modify the amounts of the ingredients in the formulation and the dosage. A person of ordinary skill in the art would have understood to use Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans, licorice and a water and modify the dosage to treat diarrhea.   Therefore, the skilled artisan would have been motivated to use Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans and licorice in the dosage amount and amounts claimed to treat diarrhea.

Claims 2-3, 9-11, 13, 14, 19, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over CN104353043A (O*, referred to herein as ‘043).
The teachings of ‘043 are set forth above and applied as before.  ‘043 further teaches that the extracts are combined with honey (which reads on a pharmaceutically acceptable carrier)(See e.g. page 5, para 7).
‘043 does not teach 0.5 to about 90 wt percent active ingredients of the extract mixture or the amount claimed dosage form.
It would have been obvious to one of ordinary skill in the art to prepare a composition for treating diarrhea comprising Schisandra chinensis, Astragalus membranaceus root, Myristica fragrans and prunus and using Schisandra roots as the Schisandra, and to modify the amount of the active ingredients and dosage.  A person of ordinary skill in the art would have understood to include in a composition for treating diarrhea Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans and prunus.  The amount of Schisandra chinensis, Astragalus membranaceus, Myristica fragrans within the composition encompasses the amount range by weight instantly claimed.  A person of ordinary skill in the art would have understood to combine Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans, and prunus to treat diarrhea, since these ingredients are well known in the art to be effective for treating diarrhea. The skilled artisan would have understood to include and adjust the amount of Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans, and prunus within a carrier to provide a safe and effective dosage for treatment of diarrhea with expectation of success.  A person of ordinary skill in the art would have understood to use Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans and prunus and administer this extract formulation in the form of a juice mixed with water and modify the amounts of the ingredients in the formulation and the dosage. A person of ordinary skill in the art would have understood to use Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans, prunus and a water and modify the dosage to treat diarrhea.   Therefore, the skilled artisan would have been motivated to use Schisandra chinensis roots, Astragalus membranaceus, Myristica fragrans and prunus in the dosage amount and amounts claimed to treat diarrhea.

Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive.
Applicant argues that US Patent Application No.: 15/208075 is commonly owned and recently issued and that the amended claims were allowed as patent eligible subject matter when the claims were put in the exact same format as the claims found herein, including incorporating an extract blend ratio that aligns the claims with the Examples. The arguments made in that case with respect to patent eligible subject matter are presented herein with respect to the current set of claims.  Applicant further argues that the three enriched for extracts are combined in a composition, in a particular ratio, that results in an unexpected synergistic result and the composition has "markedly different characteristics".  Applicant further argues that given that claim 2 focuses on a process of practically applying to composition to treat a particular condition or disease - and not on the product per se - the claim would qualify as eligible subject matter.
This is not found persuasive because first, each Application is examined on its own merits and the combinations of plants/plants claimed are not the same as those in the instant Application.  Further, the plants themselves contain the instantly claimed compounds.  Providing an extract that contains a more concentrated amount of a desired compound/extract enriched in a compound (or compounds) is not providing anything markedly different because the compound (or compounds) are found naturally in the plant.  Isolating or concentrating compounds provide and enriched extract still provides the same compounds that are found naturally in the plant and does not change the structure of function of the compounds. Thus, the enriched extract is still considered to be a product of nature and does not provide anything markedly different from what is found in nature.  Applicant has not demonstrated that combining these ingredients in the ratios claimed amounts to anything unexpected, since Applicant has not controlled for each of the individual ingredients and Applicant is not claiming explicit ingredients.  Applicant is claiming at least one Myrisitica extract, at least one Astragalus extract and at least one Schizandra extract and thus there can be combinations of these extracts as each individual ingredient.  The claims are not commensurate in scope with what is disclosed.  The rejection is maintained for the reasons of record and for the reasons set forth herein.

Claim Rejections - 35 USC § 102
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that neither reference teaches the extracts for specific constituents.
This is not found persuasive because Applicant’s originally filed specification discloses “a contemplated Myristica extract comprises about 0.01% to about 99.9% phenylpropanoids or lignan dimers and polymers… the extract may be extracted by utilizing water, ethanol, methanol, alcohol, mixed water solvents or combinations thereof” (See e.g. paragraph 0036 of the PGPUB), “ground Astragalus membranaceus root powder could be extracted with water to get water extract with specification of no less than 20% polysaccharides by UV colorimetric method and no less than 0.3% astragaloside by HPLC method. Similar results were obtained with the solvent being replaced with methanol or ethanol to provide a methanol extract (ME) or ethanol extract (EE), ethanol:H.sub.2O (7:3) extracts, ethanol:H.sub.2O (1:1) extracts, and ethanol:H.sub.2O (3:7) extracts respectively” (See Example 5),  and “A total of 20 g of dried fruit of Schisandra chinensis were loaded into two 100 ml stainless steel tube and extracted twice with an organic 70% EtOH in water using an ASE 300 automatic extractor at 80 degree and pressure 1500 psi. The extract solution was automatically filtered and collected. The combined solution was evaporated to dryness by rotary evaporator to give crude 70% EtOH extract (9.65 g, 49.5%). Similar results were obtained using the same procedure, but with the organic solvent being replaced with methanol or ethanol to provide a methanol extract (ME) or ethanol extract (EE), ethanol:H.sub.2O (7:3) extracts, ethanol:H.sub.2O (1:1) extracts, ethanol:H.sub.2O (3:7) extracts and water extracts respectively” (See Example 7). Therefore, the extract taught by Sun appears to be the same as those claimed by Applicant.

Claim Rejections - 35 USC § 103
Applicant's arguments filed 5/13/2019 have been fully considered but they are not persuasive.
Applicant argues that the phrase "enriched for" refers to a plant extract or other preparation having at least about a two-fold up to about a 1000-fold increase in the amount or activity of one or more active compounds as compared to the amount or activity of the one or more active compounds found in the weight of the plant material or other source before extraction or other preparation and that this isn't concentration of the entire extract - bringing all components of the extract to a higher amount.  Applicant further argues that none of the references teach this combination, and one of ordinary skill in the art wouldn't see this as a natural extension of the art. Applicant further argues that neither reference teaches nor suggests every provision of either of the above- referenced independent claims.  Applicant further argues that none of the cited references teach or disclose that the enriched extracts, and it is this synergistic combination that is claimed in claim 2.  Applicant further argues that the Examiner is directed to the Examples, including specifically Examples 14- 17, where unexpected and synergistic results are obtained and recorded.
This is not found persuasive because Applicant’s originally filed specification discloses “a contemplated Myristica extract comprises about 0.01% to about 99.9% phenylpropanoids or lignan dimers and polymers… the extract may be extracted by utilizing water, ethanol, methanol, alcohol, mixed water solvents or combinations thereof” (See e.g. paragraph 0036 of the PGPUB), “ground Astragalus membranaceus root powder could be extracted with water to get water extract with specification of no less than 20% polysaccharides by UV colorimetric method and no less than 0.3% astragaloside by HPLC method. Similar results were obtained with the solvent being replaced with methanol or ethanol to provide a methanol extract (ME) or ethanol extract (EE), ethanol:H.sub.2O (7:3) extracts, ethanol:H.sub.2O (1:1) extracts, and ethanol:H.sub.2O (3:7) extracts respectively” (See Example 5),  and “A total of 20 g of dried fruit of Schisandra chinensis were loaded into two 100 ml stainless steel tube and extracted twice with an organic 70% EtOH in water using an ASE 300 automatic extractor at 80 degree and pressure 1500 psi. The extract solution was automatically filtered and collected. The combined solution was evaporated to dryness by rotary evaporator to give crude 70% EtOH extract (9.65 g, 49.5%). Similar results were obtained using the same procedure, but with the organic solvent being replaced with methanol or ethanol to provide a methanol extract (ME) or ethanol extract (EE), ethanol:H.sub.2O (7:3) extracts, ethanol:H.sub.2O (1:1) extracts, ethanol:H.sub.2O (3:7) extracts and water extracts respectively” (See Example 7). Therefore, the extract taught by Sun and ‘043 appear to be the same as those claimed by Applicant.
Please note that synergism is an unpredictable phenomenon which is highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the recitations of the amounts ranges and/or proportions (e.g., ratios) of each claimed ingredient necessary to provide a synergistic combination is deemed essential (see, e.g., MPEP 2172.01) and, thus, should be defined in the independent claim language itself. The rejection is maintained for the reasons of record and for the reasons provided herein.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1699